Exhibit 99.2 EARNINGS RELEASE Delta Galil Reports Third Quarter of 2007 Results Tel Aviv, Israel - November 14, 2007 - Delta Galil Industries Ltd. (NASDAQ: DELT), (“Delta”) the global provider of private label ladies’ intimate apparel, socks, men’s underwear and leisurewear, today reported results for the third quarter, which ended September 30, 2007. · Third quarter revenues were $172.4 million compared to $184.0 million reported in the third quarter of 2006, a decrease of 6.3%. · Revenues for the first nine months of 2007 were $481.5 million compared to $532.6 million reported in the first nine months of 2006, a decrease of 9.6%. · Third quarter operating income was $7.7 million, compared to $8.2 million reported in the third quarter of 2006. · Operating loss in the first nine months of 2007 was $0.9 million, compared to an operating income of $17.2 million in the first nine months of 2006. · Third quarter net income was $2.9 million or $0.15 per diluted share, compared to a net income of $3.2 million, or $0.17 per diluted share reported in the third quarter of 2006. · Net loss in the first nine months of 2007 was $13.8 million, or $0.73 per diluted share, compared to a net income of $2.7 million, or $0.15 per diluted share in the first nine months of 2006. · In the third quarter of 2007 the Company had negative operating cash flow of $11.2 million, compared to positive operating cash flow of $4.6 million in the third quarter of 2006. · In the first nine months of 2007 the Company had negative operating cash flow of $14.4 million compared to positive operating cash flow of $15.3 million in the first nine months of 2006. Selected data in US $ millions: Q3 2007 Q3 2006 First nine months 2007 First nine months 2006 Revenues $ 172.4 $ 184.0 $ 481.5 $ 532.6 Operatingincome (loss) 7.7 8.2 (0.9 ) 17.2 Netincome(loss) 2.9 3.2 (13.8 ) 2.7 Restructuring expenses -,- -,- 10.8 1.7 Operating cash flow (11.2 ) 4.6 (14.4 ) 15.3 Revenues by Geographic Area ($ millions) Third Quarter Nine Months Ended September 30 2007 % from total revenues 2006 % from total revenues % Chg 2007 % from total revenues 2006 % from total revenues % Chg North America 101.2 58.7 110.9 60.3 (8.8 ) 275.1 57.2 322.9 60.6 (14.8 ) Europe 52.9 30.7 56.9 30.9 (7.0 ) 154.7 32.1 166.1 31.2 (6.9 ) Israel 18.1 10.5 15.7 8.5 15.3 51.1 10.6 42.7 8.0 19.7 Others 0.2 0.1 0.5 0.3 (69.8 ) 0.6 0.1 0.9 0.2 (24.8 ) Total 172.4 100.0 184.0 100.0 (6.3 ) 481.5 100.0 532.6 100.0 (9.6 ) Revenues and Operating Results by reportable segments ($ millions) Third Quarter Nine Months Ended September 30 Revenues Operating Profit (loss) Revenues Operating Profit (loss) Reorganization Expenses 2007 2006 % Chg 2007 2006 2007 2006 % Chg 2007 2006 2007 2006 Delta USA-Mass Market 75.3 73.8 2.0 5.2 4.1 198.8 210.9 (5.7 ) 8.8 10.3 Intimate apparel- Europe and US-Upper Market (*) 49.0 67.1 (27.0 ) (0.6 ) 3.9 144.4 194.6 (25.8 ) (5.9 ) 7.1 8.5 Socks-Europe & US 30.1 28.7 4.9 1.2 (0.3 ) 89.9 87.3 3.0 2.9 2.0 Delta Marketing Israel 16.0 14.1 13.5 2.5 1.8 44.2 38.5 14.7 6.1 4.6 Seam-less 5.0 4.8 4.9 (0.3 ) (0.5 ) 13.4 12.0 11.6 (1.2 ) (1.0 ) 0.3 Adjustments & Others (3.0 ) (4.5 ) (0.3 ) (0.8 ) (9.2 ) (10.7 ) (0.8 ) (2.1 ) -,- 1.7 Total 172.4 184.0 (6.3 ) 7.7 8.2 481.5 532.6 (9.6 ) 9.9 18.9 10.8 1.7 Restructuring expenses -,- -,- (10.8 ) (1.7 ) Total Consolidated Operating (loss) income 7.7 8.2 (0.9 ) 17.2 (*) Following the changes in the organizational structure the results of the US Upper Market and the Europe segments are presented together. Comparable numbers were reclassified accordingly. CEO Comments on the Quarter results and State of the Business Mr. Aviram Lahav, Delta's CEO, stated, “The net and operating profit in the third quarter were driven by an increase in sales compared to the first two quarters of the year; our exit from sales of certain unprofitable product categories to customers in the US and in Europe; and the continued implementation of our restructuring plan including the transfer of production to Egypt and to the Far East. “We continue to implement the restructuring plan and are working to reduce production in high cost sites, while transferring production into lower cost countries and reducing overhead. We believe that these measures will improve our business results in 2008. “US Mass Market division sales increased by 2% in the third quarter, which was a major factor in the increase in operating profitability in this division in the quarter compared to the corresponding quarter of last year. “Third quarter sales in the Europe and US Intimate Apparel division decreased by 27% from the comparable quarter last year. These goods are produced in Israel, Jordan, Egypt and Thailand. This decrease is primarily due to significantly lower sales to a major US customer due to our decision to exit certain unprofitable categories. Sales for this division were also affected by a decrease in sales to a major European customer as a result of our exit from unprofitable categories. The reduction in the operating loss in this division, compared to previous quarters is due to the decrease in production in the company's facilities in Israel and in Jordan and continued transfer of production to Egypt as part of the restructuring plan which started in the beginning of the year. “Sales in the Socks division for the third quarter of the year increased by 5% compared to the parallel quarter last year. The improvement in the operating profitability in this division is mainly due to the increase in sales and the implementation of the restructuring plan. “Delta Marketing Israel, our domestic retail and wholesale activity reported consistently growing sales and operating income compared to the third quarter of last year. "The negative operating cash flow in the third quarter of the year is due to an increase in accounts receivable as a result of the increase in sales in the third quarter compared to the second quarter of the year. The Company expects an improvement in the operating cash flow in the fourth quarter of the year", concluded Mr. Lahav. Use of Non-GAAP Measures This press release provides financial measures that are not calculated in accordance with generally accepted accounting principals (GAAP). The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it important to make these non-GAAP adjustments available to investors. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. Adjusted EBITDA is presented in the earnings release because management believes that it enhances the understanding of our operating results and is of interest to our investors. EBITDA, however, should not be considered as an alternative to operating income or income for the period as an indicator of our operating performance. Similarly, EBITDA should not be considered as an alternative to cash flows form operating activities as a measure of liquidity. EBITDA is not a measure of financial performance under generally accepted accounting principles and may not be comparable to other similarly titled measures for other companies. Delta Galil is a leading global manufacturer of quality apparel sold under brands such as Calvin Klein, Hugo Boss, Nike. Recognized for product innovation and development, Delta’s products are sold worldwide through retailers including Wal-Mart, Marks & Spencer, Target, Victoria’s Secret, JC Penney, Hema, and others. Headquartered in Israel, Delta operates manufacturing facilities in Israel, Jordan, Egypt, Turkey, Eastern Europe, Central America, the Caribbean and the Far East. For more information, please visit our website: www.deltagalil.com. This press release contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such statements are based on the current expectations of the management of Delta Galil Industries Ltd. (the Company) only, and are subject to a number of risk factors and uncertainties, including but not limited to changes in quotas; our dependence on a few significant customers; our anticipated growth strategies; our intention to introduce new products; anticipated trends in our business; future expenditures for capital projects; and our ability to continue to control costs and maintain quality which could cause the actual results or performance of the company to differ materially from those described therein. For a more detailed description of the risk factors and uncertainties affecting the Company, refer to the Company’s reports filed from time to time with the Securities and Exchange Commission including the Company's Annual Report on Form 20-F. Contacts: Yossi Hajaj Delta Galil Industries Ltd. Tel: +972-3-519-3744 U.S. Investors: Andrea Costa The Global Consulting Group Tel: +1-646-284-9461 CONDENSED CONSOLIDATED STATEMENT OF INCOME Nine months ended Three months ended September 30 September 30 2007 2006 2007 2006 In US $ thousand (except per share data) Revenues 481,521 532,571 172,354 184,030 Cost of revenues 391,463 431,822 138,133 147,804 Gross profit 90,058 100,749 34,221 36,226 Selling, marketing, general and administrative expenses: Selling and marketing expenses 66,944 67,299 22,270 22,590 General and administrative expenses 13,495 14,541 4,303 5,325 Gain from realization of assets 788 514 265 68 Restructuring expenses 10,800 1,663 Amortization of intangible asset 554 553 185 185 Operating income (loss) (947 ) 17,207 7,728 8,194 Financial expenses - net 8,892 9,473 2,878 3,167 Income (loss) before taxes on income (9,839 ) 7,734 4,850 5,027 Taxes on income 3,714 4,622 1,950 1,627 Income (loss) after taxes on income (13,553 ) 3,112 2,900 3,400 Minority interest in losses of subsidiaries - net 205 377 35 155 Net income (loss) for the period (13,758 ) 2,735 2,865 3,245 Earnings (loss) per share - basic (0.73 ) 0.15 0.15 0.17 Earnings (loss) per share - diluted (0.73 ) 0.15 0.15 0.17 Weighted average number of shares - in thousands: Basic 18,740 18,696 18,740 18,698 Diluted 18,740 18,698 18,740 18,750 CONDENSED CONSOLIDATED BALANCE SHEET September 30 December 31 2007 2006 2006 In US $ thousands Assets: Current assets: Cash and cash equivalents 8,895 9,060 10,342 Restricted cash 4,000 Accounts receivable: Trade 115,793 115,637 109,710 Other 10,411 12,038 7,573 Inventories 136,137 131,201 131,556 Assets held for sale 4,260 4,532 4,474 Deferred income taxes 4,555 4,845 4,779 Total current assets 280,051 277,313 272,434 Investments and long-term receivables 7,576 9,140 8,344 Property, plant and equipment 90,678 100,879 99,263 Other assets and deferred charges 59,468 55,266 57,562 Intangible assets 12,705 13,820 13,259 Total assets 450,478 456,418 450,862 Liabilities and shareholders equity: Current liabilities: Short-term bank credit 163,957 125,786 124,039 Accounts payable: Trade 50,651 60,581 59,038 Other 39,961 33,817 34,504 Total current liabilities 254,569 220,184 217,581 Long-term liabilities: Bank loans and other liabilities 9,806 36,172 33,196 Liability for employee rights upon retirement 6,305 8,127 6,863 Deferred income taxes 2,009 1,416 2,159 Total long-term liabilities 18,120 45,715 42,218 Total liabilities 272,689 265,899 259,799 Minority interest 2,648 2,850 2,846 Shareholders' equity 175,141 187,669 188,217 Total Liabilities and shareholders equity 450,478 456,418 450,862 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW Nine months ended Three months ended September 30 September 30 2007 2006 2007 2006 In US $ thousands Cash flows from operating activities: Net income (loss) for the period (13,758 ) 2,735 2,865 3,245 Adjustment required to reflect the cash flows from operating activities (634 ) 12,596 (14,020 ) 1,314 Net cash provided by (used in) operating activities (14,392 ) 15,331 (11,155 ) 4,559 Cash flows from investing activities: Purchase of fixed assets (7,192 ) (4,374 ) (2,071 ) (1,288 ) Additional payment for the acquisition of a subsidiary (2,400 ) (1,245 ) Collection of restricted cash 4,000 Proceeds from realization of assets held for sale 302 2,846 750 Proceeds from realization of fixed assets 996 1,031 127 243 Other 1,327 (770 ) 939 170 Net cash used in investing activities (2,967 ) (2,512 ) (1,005 ) (125 ) Cash flows from financing activities: Long-term bank loans - net (32,089 ) (39,748 ) (3,800 ) (6,800 ) Short-term bank credit - net 48,617 21,846 14,212 929 Other (616 ) (487 ) (175 ) (26 ) Net cash provided by (used in) financing activities 15,912 (18,389 ) 10,237 (5,897 ) DECREASE IN CASH AND CASH EQUIVALENTS (1,447 ) (5,570 ) (1,923 ) (1,463 ) TRANSLATION IN DIFFERENCES IN CASH AND CASH EQUIVALENTS 35 BALANCE OF CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 10,342 14,595 10,818 10,523 BALANCE OF CASH AND CASH EQUIVALENTS AT END OF PERIOD 8,895 9,060 8,895 9,060 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW Nine months ended Three months ended September 30 September 30 2007 2006 2007 2006 In US $ thousands Adjustment required to reflect the cash flows from operating activities: Income and expenses not involving cash flows: Depreciation and amortization 9,740 11,477 3,089 4,001 Restructuring expenses and impairment of assets 9,297 1,241 (930 ) (422 ) Deferred income taxes - net 216 20 (234 ) 145 Capital gain from realization of assets (788 ) (514 ) (265 ) (68 ) Other (654 ) 497 (235 ) (159 ) 17,811 12,721 1,425 3,497 Changes in operating assets and liabilities items: Increase in accounts receivable (8,613 ) (10,268 ) (15,586 ) (6,311 ) Decrease in accounts payable and accruals (5,251 ) (5,837 ) (1,775 ) (590 ) Decrease (increase) in inventories (4,581 ) 15,980 1,916 4,718 (18,445 ) (125 ) (15,445 ) (2,183 ) (634 ) 12,596 (14,020 ) 1,314 RECONCILIATION OF GAAP AND NON-GAAP FINANCIAL RESULTS Nine months ended Three months ended September 30 September 30 2007 2006 2007 2006 In US $ thousands (except per share data) Operating income (loss)-As reported (947 ) 17,207 7,728 8,194 Non-GAAP Measures: Restructuring expenses 10,800 1,663 Operating income (loss) for the period before Non-GAAP Measures 9,853 18,870 7,728 8,194 Net income (loss) for the period-As reported (13,758 ) 2,735 2,865 3,245 Restructuring expenses 10,800 1,663 Net income (loss) for the period (2,958 ) 4,398 2,865 3,245 Diluted earnings (loss) per share ($) (0.16 ) 0.24 0.15 0.17 Calculation of the adjusted EBITDA Net income (loss) for the peried - As reported (13,758 ) 2,735 2,865 3,245 Minority interest of subsidiaries - net 205 377 35 155 Taxes on income 3,714 4,622 1,950 1,627 Financial expenses - net 8,892 9,473 2,878 3,167 Restructuring expenses 10,800 1,663 Depreciation and amortization 9,740 11,477 3,089 4,001 Adjusted - EBITDA 19,593 30,347 10,817 12,195
